Citation Nr: 0401168	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a claimed ventral hernia as a result 
of surgery performed and/or treatment received at the VA 
Medical Center (VAMC) in Augusta, Georgia in January 2001.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
January 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the RO.  



REMAND

The veteran and his representative contend that the veteran 
suffered a ventral hernia as a result of an operation 
performed and/or postoperative treatment received at the 
Augusta, Georgia VAMC in January 2001.  

Specifically, they maintain that due to the inadvertent 
removal of a midline suture in January 2001 following an 
abdominaoperineal resection, the veteran ultimately developed 
this hernia.   

The applicable law and regulations provide that when a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical treatment 
which results in additional disability or death, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.  

As pertinent to claims (such as this one) filed on or after 
October 1, 1997, this law includes the requirement that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably foreseeable.  

Initially, it is pointed out that the record is somewhat 
unclear as to whether the veteran in fact has a ventral 
hernia, and if so, whether it was due to an event not 
reasonably foreseeable.  Specifically, it is noted that, 
while a ventral hernia was diagnosed on examination of July 
2002, on physical examination, no such finding was made, 
including on examination of the abdomen.  

From a review of the examination report, it appears 
(although, again, this is unclear) that it may have been 
assumed that he indeed suffered from this disability, but it 
is interesting to note that such was not indicated in the 
January 2001 operation report or March 2001 discharge report; 
and, in a July 2001 letter from the physician who performed 
the January 2001 procedure, it was noted that there was no 
evidence of ventral herniation (although it was noted that 
there was an increased risk of same given a list of 
circumstances).  

It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

In addition, while the examiner in July 2002 appears to have 
opined that the ventral hernia (referred to as an "initial 
postoperative complication") was not due to error in 
judgment or carelessness, there is no finding regarding 
whether a ventral hernia was the result of an event not 
reasonably foreseeable.  

In view of the discussion above, the Board is of the opinion 
that an additional evaluation is warranted prior to appellate 
consideration.  

As such, this matter is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA gastrointestinal examination in order 
to ascertain the nature and severity of 
his ventral hernia, if diagnosed.  The 
examiner should review all of the 
pertinent evidence in the claims folder 
and, in addition to discussing the 
current manifestations of any such 
disability diagnosed, provide an opinion 
as to whether the veteran has a ventral 
hernia that was at least as likely as not 
the result of carelessness, negligence, 
lack of proper skill, error in judgment 
or similar fault on the part of VA in 
furnishing care in January 2001, or an 
event not reasonably foreseeable at the 
time of the January 2001 operation.  The 
complete rationale for the conclusions 
reached should be set forth, with 
specific references made to the relevant 
evidence of record.  

2.  The RO should then undertake any 
other indicated development and provide 
any additional notification consistent 
with the dictates of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002))  

3.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence the RO should review 
all of the evidence of record, including 
any new evidence, and readjudicate the 
above listed claim on appeal.  If the 
benefits sought on appeal are not granted 
an appropriate Supplemental Statement of 
the Case should be furnished to the 
veteran and his representative.  They 
should also be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



